DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/10/2021 has been entered.

	
Status of Claims 
Office Action is in response to the Applicant's amendments and remarks filed6/10/2021. Claims 1, 5, 8, 12 and 15-20 were amended. Claims 1-20 are presently pending and presented for examination.


Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s arguments, filed 6/10/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. § 101 rejection to claims 1-20 have been withdrawn.
In regards to rejection under 35 U.S.C. § 112(b): Applicant’s arguments, filed 6/10/2021, with respect to claims 16-20 have been fully considered and are persuasive.  The previous rejections under 35 U.S.C. § 112 (b) to claims 16-20 have been withdrawn.

	Response to Prior Art Arguments
Applicant's prior art arguments filed 6/10/2021 are moot in light of the newly cited Pinette.

	
	
	

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-3, 5-6, 8-10, 12-13, 15-16 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barbush et al (US Patent Application Publication No. 20150154559 - hereinafter Barbush) in view of Kimchi et al (US Patent Application Publication No. 20150120094 - hereinafter Kimchi) in view of Pinette et al (US 11232394 B1 - hereinafter Pinette).
Re. claim 1, 
Barbush teaches:
A method for managing real time parcel delivery in an internet of things (IoT) computing environment by a processor, comprising: [¶15-¶19].
opportunity for the consignee to select the alternative delivery option”].
arranging with a delivery service the real-time delivery of the parcel to one or more intercepting locations, notwithstanding whether the delivery service employs or utilizes a person to accomplish the real-time delivery of the parcel. [¶66 shows the arranging of delivery of parcel to a location as carrier system provides tracking of the recipients item to when the item will be available for pickup at the selected destination as it additionally states “carrier system 100 may provide temporary access to this location data such that the consignee will know when the mobile asset 140 is approaching/arriving at the dynamic delivery location. In some embodiments, the mobile asset 140, mobile station 105 and/or item computing device may communicate location information directly to the consignee's customer computing device”].
Barbush doesn’t teach, Kimchi teaches:
monitoring behavioral data of a recipient over a selected time period using one or more IoT computing devices, wherein the monitored behavioral data is stored; [Kimchi; ¶20 shows information stored such as “source location information, and/or delivery location information), autonomously or semi-autonomously retrieve the item(s) from a source location (e.g., a materials handling facility or a third party seller), compute a route from the source location to a delivery location, and aerially transport the retrieved item(s) to the delivery location. In some implementations, the UAV will communicate with other UAVs in the area to obtain information used in route planning. This information may be stored in a central location and/or dynamically shared between nearby UAVs, materials handling facilities, relay locations, a UAV management system and/or secure delivery locations”, shown with emphasis is portion for storing monitored behavioral data, as next in ¶26-¶27 it will show tracking the user movement to deliver to the precise location of the user. ¶26-¶27 shows the tracking of the user location from their mobile device to deliver to the current location and the “selected time period” is shown to be the 30min from the order of the item as stated in 0027 “the user may place an order for an item while at home, select to have the item delivered to their current location (delivery within 30 minutes of the order) and then leave to go to their friend's house, which is three blocks away from their home. As the ordered item is retrieved from inventory, the current location of the user's mobile device may be determined and the delivery location correspondingly updated”]
wherein the one or more intercepting locations are derived by recursively parsing real-time local device data from the one or more IoT computing devices to real-time location data; and [Kimchi; ¶26-¶27 shows the user selecting an option for the delivery to be “Bring it to me”, in this situation the system is periodically updated to monitor and maintain location of the user’s whereabouts through the user device, in order to perform the deliver to the recipient at their live location rather than the initial destination being their personal residence].
Kimchi in the system of Barbush, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it would be beneficial for the user for system to track their location and bring item directly to their location.
Barbush doesn’t teach, Pinette teaches:
executing machine learning logic to develop a behavioral data model trained according to the monitored behavioral data, wherein the trained behavioral data model identifies patterns of events and schedules of the recipient; [Pinette; Col. 11. Lines 41-52 shows the schedule for recipient such as “the delivery location determination component 225 can consider information within the recipient's schedule in predicting delivery locations for delivering items to the recipient”, then at Col. 8 lines 15-31 shows pattern of delivery preferences (identifying patterns of events) such as “the delivery location determination component 225 could further consider the pattern of delivery preferences of the recipient, the item profile for the first item, and other metadata as additional inputs to the machine learning model”. Then Fig. 4 shows diagram for this method being utilized for machine learning model to dynamically determine delivery locations for ordered items].
selecting one or more intercepting locations to replace an originally scheduled location for real-time delivery of a parcel to the recipient using the one or more IoT computing devices and the trained behavioral data model, wherein the one or more obtain real-time location data and predicted future location data of the recipient according to the trained behavioral data model; [Pinette; Col. 3 line 10 – 56, so first the system delivers to the users dynamic location, it also at line 30 determines whether to deliver to the first location, or another location (intercepting location) based on the machine learning model, further the selection of the intercepting location is shown to be predicted future location as Col. 11. Lines 41-52 shows the schedule for recipient to predict the location for where to make this delivery such as “the delivery location determination component 225 can consider information within the recipient's schedule in predicting delivery locations for delivering items to the recipient”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Pinette in the system of Barbush in view of Kimchi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “where the first and second delivery locations are relatively far apart, it may be more efficient to ship a second item of the same item type from a shipping warehouse that is closer to the second delivery location, rather than rerouting the first item to the second location”, [Pinette; Col. 13 lines 39-59].

Re. claim 2, Barbush in view of Kimchi in view of Pinette teaches the method of claim 1.
Barbush teaches:


Re. claim 3, Barbush in view of Kimchi in view of Pinette teaches the method of claim 1.
Barbush doesn’t teach, Kimchi teaches:
further including identifying the one or more intercepting locations according calendar data, location information of one or more IoT computing devices associated with the recipient, location information of one or more vehicles, or a combination thereof.  [Kimchi; ¶26 shows when a user has selected an option of bringing the delivery to their current location rather than the original destination, the system uses the user’s GPS location from their mobile phone (IoT computing device associated with recipient) to identify the location to which the drone delivers the package to].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Kimchi in the system of Barbush, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination 

Re. claim 5, Barbush in view of Kimchi in view of Pinette teaches the method of claim 1.
Barbush teaches:
further including notifying the delivery service of the one or more intercepting locations, a parcel identifier (ID), a name of the recipient, vehicle P201706125US0137information associated with the recipient, the real-time location data of the one or more IoT computing devices associated with the recipient, location information of the vehicle associated with the recipient, or a combination thereof.  [¶65-¶66 shows customer responds and indicates the location and time they’ll be there such as “the consignee may respond to the communication with an indication that the consignee desires to meet the mobile asset 140 at the dynamic delivery location at the estimated delivery time”].

Re. claim 6, Barbush in view of Kimchi in view of Pinette teaches the method of claim 1.
Barbush teaches:
further including alerting the recipient of an arrival time of a transport vehicle delivering the parcel to one or more intercepting locations. [¶66 and ¶69 shows the customer being able to track their product and being notified as their item is approaching by “carrier system 100 may provide temporary access to this location data such that the consignee will know when the mobile asset 140 is approaching/arriving at the dynamic delivery location. In some embodiments, the mobile asset 140, mobile communicate location information directly to the consignee's customer computing device”].

Re. claim 8,
System of claim 8 substantially mirrors the method of claim 1, and Barbush further teaches “computers with executable instructions that when executed cause the system to” as shown in [¶15-¶19].
	
Re. claim 9, Barbush in view of Kimchi in view of Pinette teaches the system of claim 8.
Barbush teaches:
wherein the executable instructions further identify the one or more intercepting locations available to the recipient of the parcel, available to the delivery P201706125US0138service, available to an identified third party approved for receiving the parcel, or a combination thereof.  [¶63 presents the options of intercepting locations available to the recipient of the parcel such as “the carrier system 100 (e.g., via the message module 260) may notify the associated consignee(s) with the one or more delivery addresses at Block 540 and provide an opportunity for the consignee to select the alternative delivery option”].

Re. claim 10, Barbush in view of Kimchi in view of Pinette teaches the system of claim 8.
Barbush doesn’t teach, Kimchi teaches:
wherein the executable instructions further identify the one or more intercepting locations according calendar data, location information of one or more IoT computing devices associated with the recipient, location information of one or more vehicles, or a combination thereof.  [Kimchi; ¶26 shows when a user has selected an option of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Kimchi in the system of Barbush, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it would be beneficial for the user for system to track their location and bring item directly to their location.

Re. claim 12, Barbush in view of Kimchi in view of Pinette teaches the system of claim 8.
Barbush teaches:
wherein the executable instructions further notify the delivery service of the one or more intercepting locations, a parcel identifier (ID), a name of the recipient, vehicle information associated with the recipient, the real-time location data of the one or more IoT computing devices associated with the recipient, location information of the vehicle associated with the recipient, or a combination thereof.  [¶65-¶66 shows customer responds and indicates the location and time they’ll be there such as “the consignee may respond to the communication with an indication that the consignee desires to meet the mobile asset 140 at the dynamic delivery location at the estimated delivery time”].

Re. claim 13, Barbush in view of Kimchi in view of Pinette teaches the system of claim 8.
Barbush teaches:
wherein the executable instructions further alert the recipient of an arrival time of a transport vehicle delivering the parcel to one or more intercepting locations. [¶66 and ¶69 shows the customer being able to track their product and being notified as their item is approaching by “carrier system 100 may provide temporary access to this location data such that the consignee will know when the mobile asset 140 is approaching/arriving at the dynamic delivery location. In some embodiments, the mobile asset 140, mobile station 105 and/or item computing device may communicate location information directly to the consignee's customer computing device”].  

Re. claim 15,
Medium of claim 15 substantially mirrors the method of claim 1, and Barbush further teaches “non-transitory computer-readable storage medium containing executable portions for managing real time parcel delivery in an internet of things (IoT) computing environment, which when executed by a processor causes the processor to perform the executable portions that comprise” as shown in [¶15-¶19].

Re. claim 16, Barbush in view of Kimchi in view of Pinette teaches the non-transitory computer-readable medium of claim 15.
Barbush teaches:


Re. claim 18, Barbush in view of Kimchi in view of Pinette teaches the non-transitory computer-readable medium of claim 15.
Barbush teaches:
further including an executable portion that notifies the delivery service of the one or more intercepting locations, a parcel identifier (ID), a name of the recipient, vehicle information associated with the recipient, the real-time location data of the one or more IoT computing devices associated with the recipient, location information of the vehicle associated with the recipient, or a combination thereof.  [¶65-¶66 shows customer responds and indicates the location and time they’ll be there such as “the consignee may respond to the communication with an indication that the consignee desires to meet the mobile asset 140 at the dynamic delivery location at the estimated delivery time”].

Re. claim 19, Barbush in view of Kimchi in view of Pinette teaches the non-transitory computer-readable medium of claim 15.
Barbush teaches:
further including an executable portion that further alerts the recipient of an arrival time of a transport vehicle delivering the parcel to one or more intercepting locations.  [¶66 and ¶69 shows the customer being able to track their product and being notified as their item is approaching by “carrier system 100 may provide temporary access to this location data such that the consignee will know when the mobile asset 140 is approaching/arriving at the dynamic delivery location. In some embodiments, the mobile asset 140, mobile station 105 and/or item computing device may communicate location information directly to the consignee's customer computing device”].

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barbush in view of Kimchi in view of Pinette in view of Levis et al (US Patent Application Publication No. 20060235739 - hereinafter Levis).
Re. claim 4, Barbush in view of Kimchi in view of Pinette teaches the method of Claim 1.
Barbush doesn’t teach, Levis teaches:
further including selecting an updated delivery time to replace an original location time at the one or more intercepting locations.  [Levis; ¶91-¶94 teaches dynamic shipping plans and routes, and in ¶91 shows the updated dispatch plan for package delivery/service stops for the vehicle’s delivery route. Then ¶¶142 and ¶148 shows selection of an updated time for the delivery stop for the vehicle such as “the automatic 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Levis in the system of Barbush, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “a trucking company providing nationwide delivery services may opt to maintain the most efficient dispatch plan, even if it means that a greater deviation in originally planned delivery times”, [Levis; ¶94].

Re. claim 11, Barbush in view of Kimchi in view of Pinette teaches the system of Claim 8.
Barbush doesn’t teach, Levis teaches:
wherein the executable instructions further select an updated delivery time to replace an original location time at the one or more intercepting locations.  [Levis; ¶91-¶94 teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Levis in the system of Barbush, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “a trucking company providing nationwide delivery services may opt to maintain the most efficient dispatch plan, even if it means that a greater deviation in originally planned delivery times”, [Levis; ¶94].

Re. claim 17, Barbush in view of Kimchi in view of Pinette teaches the non-transitory computer-readable medium of claim 15.

further including an executable portion that further selects an updated delivery time to replace an original location time at the one or more intercepting locations.  [Levis; ¶91-¶94 teaches dynamic shipping plans and routes, and in ¶91 shows the updated dispatch plan for package delivery/service stops for the vehicle’s delivery route. Then ¶¶142 and ¶148 shows selection of an updated time for the delivery stop for the vehicle such as “the automatic updates are now considered. The Time Update 77 and the Location Update 78 operate in a similar manner as discussed previously, except that these inputs are typically periodically initiated automatically by the system. Thus, to return to the long-haul trucking application, the system may periodically (e.g., every 15 minutes) automatically perform a location-based update to the Dispatch Plan and present the status to the driver” and “Another type of Dispatch Plan Update shown at step 94 is changing the delivery commit time for a package. This would reflect a service in which the carrier allows the consignee to specify, or modify, a time window for performance of the service”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Levis in the system of Barbush, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “a trucking company providing nationwide delivery services may opt to maintain the most efficient dispatch plan, even if it means that a greater deviation in originally planned delivery times”, [Levis; ¶94].


Claims 7, 14 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barbush in view of Kimchi in view of Pinette in view of Bhatt et al (US Patent Application Publication No. 20150227882 - hereinafter Bhatt).
Re. claim 7, Barbush in view of Kimchi in view of Pinette teaches the method of Claim 1.
Barbush doesn’t teach, Bhatt teaches:
further including sorting the one or more intercepting locations according to defined delivery criteria. [Bhatt; ¶57 shows when user selects a time window (delivery criteria) it presents the available options for the user to select from].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Bhatt in the system of Barbush, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 14, Barbush in view of Kimchi in view of Pinette teaches the system of Claim 8.
Barbush doesn’t teach, Bhatt teaches:
wherein the executable instructions further sort the one or more intercepting locations according to defined delivery criteria.  [Bhatt; ¶57 shows when user selects a time window (delivery criteria) it presents the available options for the user to select from].
Bhatt in the system of Barbush, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 20, Barbush in view of Kimchi in view of Pinette teaches the non-transitory computer-readable medium of claim 15.
Barbush doesn’t teach, Bhatt teaches:
further including an executable portion that further sorts the one or more intercepting locations according to defined delivery criteria. [Bhatt; ¶57 shows when user selects a time window (delivery criteria) it presents the available options for the user to select from].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Bhatt in the system of Barbush, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.N.E./Examiner, Art Unit 3628